Citation Nr: 1723409	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-18 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a cardiovascular disorder, including as secondary to service-connected disabilities and/or herbicide exposure.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION


The Veteran had active duty in the U.S. Air Force from August 1957 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a cardiovascular disorder related to his service, including as secondary to his service-connected disabilities and/or herbicide exposure.  VA and private treatment records reflect treatment for and diagnoses of hypertension, cardiac hypertrophy or dilation, cardiac dysrhythmia, and cerebrovascular disease.  The Veteran has not yet been afforded a VA examination in connection with this claim.  The Board acknowledges that the Veteran submitted a Disability Benefit Questionnaire completed by his treating physician; however, the form was not completed in its entirety and no etiology opinion was provided.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of a cardiovascular disorder, including as secondary to service-connected disabilities and/or herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, the Board observes that the Veteran submitted multiple statements from Dr. A in connection with his claim for service connection of a cardiovascular disorder.  In a March 2011 statement, Dr. A indicated that the Veteran underwent a cardiac evaluation by and received treatment from Dr. M.  The RO did not request the private treatment records from Dr. M.  The RO must make every effort to obtain these records. 

A review of the record reflects that the RO, in the aforementioned April 2011 rating decision, denied the Veteran's application to reopen the claim of entitlement to service connection for a skin disorder, including as secondary to herbicide exposure.  Later that month, the Veteran submitted a statement indicating that he disagreed with the denial of his application to reopen his previously denied claim of entitlement to service connection for a skin disorder, including as secondary to herbicide exposure.  The Board acknowledges that the RO, in an August 2015 rating decision continued to deny the Veteran's application to reopen the claim of entitlement to service connection for a skin disorder.  However, because the Veteran filed a NOD as to this issue, the Veteran is entitled to a statement of the case (SOC) addressing the issue of whether new and material evidence has been received to reopen the claim of service connection for a skin disorder.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issue.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information to enable VA to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  After obtaining any necessary authorization from the Veteran, obtain his medical records from any private medical providers identified by the Veteran.

If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, the Veteran and his representative should be informed of the inability to obtain records pursuant to applicable regulations.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to assess the etiology of his claimed cardiovascular disorder, including as secondary to service-connected disabilities and/or herbicide exposure.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed (if indicated).  The examiner is requested to review all pertinent records associated with the claims file, and include discussion of the Veteran's documented medical history and assertions

The VA examiner should address the following:

a. Identify all cardiovascular conditions present, to include hypertension, cardiac hypertrophy or dilation, cardiac dysrhythmia, and cerebrovascular disease;

b. For each cardiovascular condition identified, provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the identified cardiovascular disorder is related to any event, illness, or injury during service, to include herbicide exposure.  

b.  if the identified cardiovascular disorder is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any cardiovascular disorder is proximately due to or the result of the service-connected disabilities, including whether any increase in severity of the cardiovascular disorder is due to or the result of the service-connected disabilities.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The examiner(s) must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a cardiovascular disorder should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

4.  The RO should issue a statement of the case regarding the issue of whether new and material evidence has been received to reopen the claim of service connection for a skin disorder, including as secondary to herbicide exposure.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of this matter, a timely substantive appeal must be filed.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




